Citation Nr: 1501056	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-18 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance benefits under the Montgomery GI Bill-Selected Reserve program, in the amount of $3,911.98, to include whether the debt was validity created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to December 1996 and from December 2003 to March 2005, with service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the Department of Veterans Affairs Committee on Waivers and Compromises in Muskogee, Oklahoma.

In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in the Virtual VA file reveals a September 2005 demand letter.  The Veterans Benefits Management System includes a December 2014 appellate brief.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran disputes the validity of an assessed overpayment of $3,911.98 in education benefits under the Montgomery GI Bill-Selected Reserve program under Chapter 1606, Title 10, United States Code.  She also requests a waiver of indebtedness.

A September 2005 letter from the VA Debt Management Center informed the Veteran that she was paid $3,911.98 more than she had been entitled to receive.  The letter provided the Veteran with information regarding how to repay the debt but did not explain the basis for the overpayment.  Although it stated that VA had recently sent her a letter explaining the reasons for her ineligibility, the Board's review of the claims file is negative for any such correspondence.

An undated letter from the Buffalo, New York VA Regional Processing Office informed a registrar's assistant that the Veteran had been determined ineligible for VA educational benefits.  No further explanation was provided.  A copy of the letter was mailed to the Veteran.

In April 2009 correspondence, the Veteran disputed the validity of the debt, stating, "I don't believe I owe any money to the VA," and requested a waiver of indebtedness.

In May 2009, the Committee on Waivers and Compromises denied a waiver of debt, noting that while notification of the debt had been sent in September 2005, the request for waiver had not been received until April 2009.  As to the validity of the debt, the Committee stated only that a Chapter 1606 debt had been established August 25, 2005.

A March 2010 statement of the case shows that in August 2005, VA terminated the Veteran's eligibility to receive benefits under the Montgomery GI Bill-Selected Reserve program after receiving records from the Department of Defense (DOD) indicating that her eligibility had been terminated in April 2002.  While the statement of the case explained that the overpayment of $3,911.98 had been created due to education benefits being erroneously paid from April 2002 to December 2003, it did not provide the reason for her ineligibility and noted only that "DOD makes the determination of eligibility to [Montgomery GI Bill-Selected Reserve benefits] not the VA."  The statement of the case also indicated that August 25, 2005, the claimant "received a computer-generated letter explaining our actions."  The Board's review of the claims file is negative for any such correspondence.

A March 2010 DOD information request reveals only that the Veteran's Chapter 1606 benefits were terminated in December 1997 and a June 2005 Chapter 1606 DOD data record indicates that in December 1997, her eligibility was suspended due to "non-availability."  Neither document elaborated on the reason for her ineligibility.

A debtor may dispute the existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  Here, the Veteran has both disputed the validity of the debt as well as requested a waiver of indebtedness.

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  Here, neither the September 2005 letter, nor the undated letter addressed the creation the debt.  While the May 2009 decision of the Committee on Waivers and Compromises and the March 2010 statement of the case explained that the debt resulted from a determination of ineligibility for Chapter 1606 benefits, both failed to adequately explain why she had been determined to be ineligible.  Remand is therefore warranted to correct these deficiencies.  Indeed, where participation in a VA benefit program results in the creation of a debt, VA "shall notify the debtor in writing of... The specific reasons for the debt, in simple and concise language [emphasis added]."  38 C.F.R. § 1.911(d)(2).

Moreover, as noted above, the August 25, 2005 letter referenced in the March 2010 statement of the case is not of record, nor is the letter referenced in the September 10, 2005 Debt Management Center correspondence.  On remand, these should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate the DOD determination of ineligibility with the claim file.

2. Associate the August 25, 2005 letter referenced in the March 2010 statement of the case with the claim file.

3. Associate the letter referenced in the September 10, 2005 Debt Management Center correspondence with the claims file.

4. Thereafter, notify the Veteran in writing of the specific reasons for the debt, to include the basis for ineligibility, in simple and concise language.  Provide the Veteran with copies of the documents obtained in Steps 1 through 3 above.

5. After completion of the above, and any additional development deemed necessary, adjudicate the issue regarding whether the debt in the amount of $3,911.98 was validly created, and readjudicate the issue of entitlement to waiver of recovery of an overpayment of educational assistance benefits under the Montgomery GI Bill-Selected Reserve program.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, and the case should be returned to the Board.











	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




